COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON



                   ORDER DENYING MOTION FOR REHEARING

Cause number and style:       01–12–00795–CV; Bob Bennett & Associates and Bob
                              Bennett v. Gary O. Land

Date motions filed:           August 5, 2013

Party filing motions:         Appellants

       It is ordered that Appellants’ Motion for Rehearing is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                    Acting for the Court


Panel consists of Justices Keyes, Higley, and Bland.




Date: September 24, 2013